Title: To Thomas Jefferson from Arthur Campbell, 28 February 1781
From: Campbell, Arthur
To: Jefferson, Thomas



Sir
Washington Feb. 28th. 1781

Your Excellencies Orders of the 15th. day of February came to hand the 23d. and on the 25th. a few odds of one hundred Men under Colo. Wm. Campbell set out to join the Militia of Botetourt and Montgomery on their march to join our Southern army: previous steps having been taken, on hearing the enemy were advancing towards Virginia, to have them in readiness. A larger number would have gone, were it not for the daily apprehensions of attacks from the Northward and Southern Indians. The later last Week killed three Men in Powells Valley and carried off a considerable number of Horses. This act of hostility is considered as a rejection of the proposals of the fourth day of January last; I am contriving means to put another part of the message in a train of execution with voluntiers; but I am doubtful of its having effect, without the support of Government. Could the lower Towns of the Cherokees, and their Middle-Settlements, be desolated as well as the Over-Hill Country, it would hardly then be worth while for our enemies to employ an Agent to reside among them, to excite them to mischief; the want of Bread would cause many other wants, which would soon lower their vindictive Spirit.
I am Sir Your most Obedient Humble Servant,

Arthur Campbell

